DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the preliminary amendments filed on 12 August 2021.
Claims 8-27 have been added.
Claims 1-7 have been canceled. 
Claims 8-27 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 October 2020 was filed after the mailing date of the initial disclosure but prior to any action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

This judicial exception is not integrated into a practical application.  The claims recite a processor, memory storing instructions and computer readable medium.  The receiving, estimating and generating steps are all recited at a high level of generality and merely apply or automate the steps.  Each of the additional elements does no more than merely apply the exception using instructions executed on a generic processor and stored in memory.  The combination of these additional element is no more than merely instructions to apply the exception using a generic computer component.  Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to step 2A prong 2 above, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components.  The 
Dependent claims 9-14, 16-21 and 23-27 include all of the limitations of the independent claims and therefore recite the same abstract idea.  The claims further narrow the mental process and mathematical calculations by describing additional estimations, additional information, maximizing a likelihood, e.g. complex math, additional receiving and describe the area data used as being a grid.  These limitations do not set forth any additional elements that transform the claims into a patent eligible invention by integration the abstract idea into a practical application nor do they amount to significantly more.  Therefore, Claims 8-27 are drawn to ineligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barrett et al. (US 2004/0088392) Population Mobility Generator and Simulator.
Wolfe (US 2011/0040603) Telemetrics Based Location and Tracking, a population activity mapping method using wireless devices.
Baker et al. (US 2016/0092813) Migration Estimation with Partial Data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623